Title: To Thomas Jefferson from Albert Gallatin, 2 September 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            New York Septer. 2d 1807
                        
                        I do not know one person in Connecticut to whom I could apply for information respecting Jonathan Bull who is
                            recommended for the office of Commisr. of loans. But I recollect that at an early period of your administration it was
                            the wish of a number of republicans in that State that he should have that office: nor was there any other objection, but
                            a disinclination to depart by a general removal from the principles of the answer to the New Haven petition. I think that
                            he may be safely appointed: I mentioned before that a vacancy prevented any business being done; and if before the meeting
                            of Congress it shall be discovered that the appointment was improper, you may rectify the mistake in your nomination to
                            the Senate.
                        Some months ago, the delinquency of —— Cuttler collector of Snowhill (Maryland) was officially stated to you;
                            and you directed that he should be removed as soon as a proper successor could be found. Disappointed in my enquiries I
                            requested Mr Duval to write to the most conspicuous republicans of the county. The answer of Judge Polk recommending
                            Josiah Hubbel is enclosed; and Mr Duval assures that full confidence may be placed in it. Cuttler’s sureties having
                            lately applied for his removal renders the speedy appointment of a successor necessary. Should you direct a commission to
                            be issued, the style of office is “Collector of the district of Snowhill and Inspector of the revenue for the port of
                            Snowhill.”
                        You will have seen by the papers of this city the report of the corporation on the subject of fortifications
                            or rather obstructions, which is perfectly agreeable to the plan on which we had conversed, and is approved by the Vice
                            President, & by the Governor of the State, as well as by Gen. Wilkinson & Captn. Chauncey. The report has been adopted
                            & the corporation is now acting upon it. I believe the plan will not be expensive & will prove efficient; and it is at
                            all events eligible that it should have originated with the city council specially considering their politics.
                        Mr Robt. Smith informed me that he had declined sending a vessel to give notice to our China trade,
                            principally for want of funds. As there was with the insurers but one opinion on the subject, and I felt satisfied that
                            you approved the plan, & that, in case of disaster happening there from want of information, much blame would & not
                            altogether without foundation attach to the administration, I wrote to him that I would, if he assented, direct the
                            collector of Baltimore to make the necessary advances, relying on the sanction of Congress if our existing appropriations
                            were not sufficient, & leaving it to future discussion whether the expense should be charged to the Navy, or diplomatic
                            department. I was the then more decided in my opinion from the consideration that, if in this instance we pleaded want of funds
                            as an apology for having omitted any proper measure, it would be replied that Congress ought then to have been called at
                            an earlier period. I have not yet received his answer.
                        With respect & sincere attachment Your obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                    